                     THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

PAUL GRADY,                         :
         Plaintiff                  :
                                    :
            v.                      :               No. 5:16-cv-02983
                                    :
AMY CRUSH; and                      :
JOSEPH BECERCI,                     :
                  Defendants         :
____________________________________

                                            ORDER

       AND NOW, this 1st day of March, 2019, for the reasons set forth in the Opinion issued

this date, IT IS HEREBY ORDERED THAT:

       1.      Defendants’ Motion for Summary Judgment, ECF No. 54, is GRANTED;

       2.      JUDGMENT IS ENTERED in favor of Defendants Amy Crush 1 and Joseph

Bercerci, 2 and against Plaintiff Paul Grady.

       3.      The Clerk of Court is directed to CLOSE this case.



                                                    BY THE COURT:



                                                    /s/ Joseph F. Leeson, Jr.____________
                                                    JOSEPH F. LEESON, JR.
                                                    United States District Judge




1
       Amy Crush is now known by her married name Amy Clewell.
2
       The correct spelling of this Defendant’s last name is Besterci.
